     Case 1:19-cv-06979-KMW Document 18 Filed 09/10/19 Page 1 of 2 PageID: 26



                                                                    [Dkt. No.    9]

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

    CLAIRE FOLK,
                                              Civil No. 19-6979-KMW
                   Plaintiff,

         v.

    MEDFORD LAKES ENTERPRISES, LLC,
    et al.,

                   Defendant.

                          ORDER APPROVING SETTLEMENT

        THIS   MATTER    is   before    the    Court   on   the   Parties’    joint

application        for   approval      of   the   Settlement      Agreement    (the

“Agreement”) reached between the parties in this single-plaintiff

Fair Labor Standards Act {“FLSA”) action [Dkt. No. 9] 1; and the

Court having reviewed and considered the terms of the Agreement;

and the Court having held an on-the-record approval hearing on

September 9, 2019, and having addressed the terms of the Agreement

at same; and the Court having concluded that the Agreement is a

fair and reasonable compromise of the Parties’ disputes for the

reasons expressed on the record;


1 The Parties consented to the referral of this matter to the
undersigned for all purposes in accordance with 28 U.S.C. §
636(c) and Federal Rule of Civil Procedure 73, [Dkt. No. 8], and
                                1
 Case 1:19-cv-06979-KMW Document 18 Filed 09/10/19 Page 2 of 2 PageID: 27



     IT IS this 9th day of September, 2019, hereby,

     ORDERED that the Settlement Agreement resolving this FLSA

dispute is granted final approval.

                                  s/ Karen M. Williams
                                  KAREN M. WILLIAMS
                                  UNITED STATES MAGISTRATE JUDGE




this Court therefore has jurisdiction hear the Parties’ request.
                                2
